IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                    May 1, 2009
                                No. 08-40297
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

ROBERT LOUIS SALTER, JR

                                             Petitioner-Appellant

v.

WARDEN PAUL KASTNER

                                             Responded-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 5:06-CV-199


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Robert Louis Salter, Jr., federal prisoner # 06489-010, seeks to appeal the
district court’s dismissal of his action that he characterized as an independent
action in equity. Salter was convicted in the Western District of Arkansas of
possession of a machinegun and failure to appear before the court. Salter’s
conviction was affirmed on direct appeal to the Eighth Circuit. United States v.
Salter, 418 F.3d 860, 863 (8th Cir. 2005).



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40297

      On appeal to this court, Salter argued that it was impossible for him to
comply with the registration and taxing requirements for machineguns and that
his guilty plea was nullified by the district court when it allowed the
Government to withdraw the plea agreement. He also argued that the district
court erred by dismissing his action because he satisfied the essential elements
for maintaining an independent action in equity. In a supplemental letter brief,
Salter additionally asserted that his possession of a machinegun conviction
should be set aside because of the recent Supreme Court decision District of
Columbia v. Heller, 128 S. Ct. 2783 (2008).
      One of the essential elements of an independent action in equity is a
showing of the absence of any adequate remedy at law. Bankers Mortgage Co.
v. U.S., 423 F.2d 73, 79 (5th Cir. 1970). The Supreme Court has further noted
that an independent action in equity should be available only to prevent a grave
miscarriage of justice. United States v. Beggerly, 524 U.S. 38, 45 (1998). Salter’s
action did not meet these demanding standards.
      Because Salter’s action was not filed in the federal district court in which
he was convicted and sentenced, the district court did not have jurisdiction to
alternatively treat his action as a motion under 28 U.S.C. § 2255. See Pack v.
Yousuff, 218 F.3d 448, 451 (5th Cir. 2000). Because Salter did not assert that
he was convicted of an offense that is nonexistent as to all persons, his action
also did not meet the essential criteria of a claim under 28 U.S.C. § 2241 made
in conjunction with the savings clause of § 2255(e). See Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001).
      Salter therefore filed an unauthorized action which the district court was
without jurisdiction to entertain. See United States v. Early, 27 F.3d 140, 142
(5th Cir. 1994). Salter has thus appealed from the dismissal of a meaningless,
unauthorized action. Id. We affirm on the basis that the district court lacked
jurisdiction. Id.
      AFFIRMED.

                                        2